UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36361 Versartis, Inc. (Exact name of registrant as specified in its charter) Delaware 26-4106690 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 4200 Bohannon Drive, Suite 250 Menlo Park, California 94025 (650) 963-8580 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See definition of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Indicate by check mark whether the registrant is a shell company (as defined inRule12b-2of the Exchange Act).Yes☐No☒ As of July 31, 2017, there were 35,578,470 outstanding shares of common stock, par value $0.0001 per share, of Versartis, Inc. VERSARTIS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED June 30, 2017 PART I. FINANCIAL INFORMATION Item Page 1. Financial Statements (unaudited): a. Condensed Consolidated Balance Sheets at June 30, 2017 and December31, 2016 3 b. Condensed Consolidated Statements of Operations for the three- and six- months ended June 30, 2017 and 2016 4 c. Condensed Consolidated Statements of Comprehensive Loss for the three- and six- months ended June 30, 2017 and2016 5 d. Condensed Consolidated Statements of Cash Flows for the three- and six- months ended June 30, 2017 and 2016 6 e. Notes to Condensed Consolidated Financial Statements 7 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 3. Quantitative and Qualitative Disclosures About Market Risk 22 4. Controls and Procedures 22 PART II. OTHER INFORMATION 1. Legal Proceedings 23 1A. Risk Factors 23 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 6. Exhibits 52 Signatures 53 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements VERSARTIS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share and per share data) June 30, December 31, Assets Current Assets Cash and cash equivalents $ $ Prepaid expenses Other current assets — Total current assets Restricted cash — Property and equipment, net Build-to-suit lease asset — Total assets Liabilities and stockholders' equity Current liabilities Accounts payable $ $ Accrued liabilities Income taxes payable - Upfront payment from collaboration partner (Note 5) Total current liabilities Build-to-suit lease obligation $ — Total liabilities Commitments and contingencies (Note 6) Stockholders' equity Common stock, $0.0001 par value, 50,000,000 shares authorized at June 30, 2017 and December 31, 2016; 35,514,630 and 34,843,885 shares issued and outstanding at June 30, 2017 and December 31, 2016, respectively 3 3 Additional paid-in capital Accumulated other comprehensive loss 0 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Operating expenses Research and development $ General and administrative Total operating expenses Loss from operations ) Interest income Other income (expense), net ) 59 ) ) Net loss before provision for income taxes $ ) $ ) $ ) $ ) Provision for income taxes — — Net Loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average common shares used to compute basic and diluted net loss per share The accompanying notes are an integral part of these condensed consolidated financial statements. 4 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands) Three Months Ended Six Months Ended June 30, June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss: Cumulative foreign currency translation adjustment — ) — (1 ) Unrealized loss on cash flow hedge — ) — ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 VERSARTIS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Stock-based compensation expense Changes in assets and liabilities Prepaid expenses and other assets ) ) Accounts payable ) Accrued and other liabilities Income taxes payable ) — Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Change in restricted cash ) — Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from issuance of common stock in connection with employee benefit plans Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure Income taxes paid $ $ — Supplemental disclosure of noncash items Build-to-suit lease hold improvements $ $ — Build-to-suit lease transaction $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 VERSARTIS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Formation and Business of the Company Versartis, Inc. (the “Company”) was incorporated on December10, 2008 in the State of Delaware. The Company is an endocrine-focused biopharmaceutical company initially developing long-acting recombinant human growth hormone for the treatment of growth hormone deficiency. The Company is developing drug candidates that it has licensed from Amunix Operating Inc. (“Amunix”). The Company’s headquarters and operations are in Menlo Park, California. Since incorporation, the Company has been primarily performing research and development activities, including clinical trials, filing patent applications, obtaining regulatory approvals, hiring personnel, and raising capital to support and expand these activities. Unaudited Interim Financial Information In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements contain all adjustments, consisting of only normal recurring adjustments, necessary for a fair statement of its financial position as of June 30, 2017, its results of operations for the three- and six- months period ended June 30, 2017, and 2016, comprehensive loss for the three- and six- months period ended June 30, 2017 and 2016, and cash flows for the six months ended June 30, 2017, and 2016.The December 31, 2016 condensed consolidated balance sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles in the United States of America, or GAAP. The results for interim periods are not necessarily indicative of the results for the entire year or any other interim period. The accompanying condensed consolidated financial statements and related financial information should be read in conjunction with the audited financial statements and the related notes thereto for the year ended December31, 2016 included in the Company’s annual report on Form 10-K filed on March9, 2017 with the U.S. Securities and Exchange Commission (“SEC”). 2. Summary of Significant Accounting Policies Basis of Presentation and Use of Estimates The accompanying condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). The preparation of the accompanying condensed consolidated financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements, and the reported amounts of expenses during the reporting period. Actual results could differ from those estimates.
